DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/21, 11/8/21, 3/2/22 were filed on 8/19/21, 11/8/21, 3/2/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawing filed on 8/19/21 is accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugano et al (JP 2013030440 A).
Regarding claims 1, 4, and 6-8, Sugano et al discloses a solid-state battery “1” comprising a positive electrode “4” (positive electrode layer), a negative electrode “3” (negative electrode layer), and a solid electrolyte “2” (solid electrolyte layer) located between the positive electrode and the negative electrode, wherein the solid electrolyte contains a sulfide-based solid electrolyte of an Li-P-S-O system having peak A at 2θ = 20.5° (20.7°±0.5°) in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; peak B at 2θ = 25.0° (25.4°±1.0°) in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; and 2θ = 22.0° in an X-ray diffraction pattern obtained by performing X-ray diffraction measurement using CuKα1 radiation; wherein a value of a ratio IC (intensity of peak C) to IB (intensity of peak B) is inherently less than 1 (more than 0 and 2.0 or less) and a value of a ratio IA (intensity of peak A) to IB (intensity of peak B) is inherently less than 1 (more than 0) based upon the relative intensities shown in Fig. 4 (z=0.00) ([0036],[0065] and Fig. 4).
Examiner’s note: the Office takes the position that the limitation “a percentage of weight reduction of 1.6% or more, the percentage of weight reduction being measured by heating the sulfide solid electrolyte from 25°C to 400°C at a temperature increase rate of 10°C/min in thermogravimetry” is an inherent characteristic of the Sugano solid electrolyte because Sugano teaches the same sulfide solid electrolyte with the same X-ray diffraction peaks as the present invention.   
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (peak B)][AltContent: textbox (peak C)][AltContent: textbox (peak A)]
    PNG
    media_image1.png
    1516
    941
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al (JP 2013030440 A) in view of Senga et al (US 2018/0162730).  The Sugano reference is applied to claim 1 for reasons stated above.
However, Sugano et al does not expressly teach a sulfide solid electrolyte comprising an elemental halogen (X) (claim 2); wherein the elemental halogen (X) is at least one of elemental chlorine, elemental bromine, and elemental iodine (claim 3); a method comprising: a mixing step of mixing a sulfide electrolyte raw material with a lithium halide hydrate to obtain a mixture, and a heating step of heating the mixture to 50°C or more in a vacuum (claim 9).
Senga et al discloses a production method of sulfide solid electrolyte comprising mixing a sulfur containing complex containing lithium sulfide (sulfide electrolyte raw material) with lithium halide; heating the mixture to 150°C of higher in a reduced-pressure atmosphere (especially in vacuum); wherein examples of the lithium halide include lithium chloride, lithium bromide, and lithium iodide, wherein lithium halide may be in a form of a solution prepared by dissolving it in water which forms a lithium halide hydrate ([0046],[0047],[0091],[0108]-[0115]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sugano solid electrolyte to include a method of mixing sulfide electrolyte raw materials with lithium halide hydrate, placing the mixture in a vacuum, and heating the mixture to 150°C or higher in order to provide a sulfide solid electrolyte having high ionic conductivity and a method of producing the complex at a higher production efficiency ([0012],[0026]).

Claim(s) 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al (JP 2013030440 A) in view of Sugawara et al (JP 2016207354 A).  The Sugano reference is applied to claim 1 for reasons stated above.
However, Sugano et al does not expressly teach a sulfide solid electrolyte comprising an elemental halogen (X) (claim 2); wherein the elemental halogen (X) is at least one of elemental chlorine, elemental bromine, and elemental iodine (claim 3); a method comprising: a mixing step of mixing a sulfide electrolyte raw material with a lithium halide hydrate to obtain a mixture, and a heating step of heating the mixture to 50°C or more in a vacuum (claim 9).
Sugawara et al discloses mixing P2S5-Li2S (sulfide electrolyte raw material) with LiI (lithium iodide / lithium halide hydrate) and LiBr (lithium bromide / lithium halide hydrate); wherein Li2S, P2S5, LiI, and LiBr are mixed, placed in a vacuum, and heated to 400°C to 1000°C ([0028]-[0030],[0033]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sugano solid electrolyte to include a method of mixing sulfide electrolyte raw materials with lithium iodide and lithium bromide, placing the mixture in a vacuum, and heating the mixture to 400°C to 1000°C in order to provide a sulfide solid electrolyte having high Li ion conductivity, while maintaining high chemical stability ([0028],[0030]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729